355 S.W.3d 553 (2011)
Anthony S. DAVIS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73217.
Missouri Court of Appeals, Western District.
December 20, 2011.
Susan L. Hogan, for Appellant.
James B. Farnsworth, for Respondent.

ORDER
PER CURIAM:
Anthony Davis appeals the judgment of the motion court denying his Rule 29.15 motion following an evidentiary hearing. On appeal, Davis contends that the motion court clearly erred in denying his motion because he received ineffective assistance of counsel in that his trial counsel failed to object when the State presented testimony from a doctor regarding the results of an autopsy that the doctor did not personally perform. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).